DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 as originally filed on 10/18/2019 are pending, and have been examined on the merits.  

Specification
3.	The abstract of the disclosure is objected to because:
	The as-filed Abstract recites, at lines 2-3: “The device includes v. The one or more coils contain an electrically conductive material.”   
	This is a grammatically unclear/incomplete sentence.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
4.	Claim 18 is objected to because of the following informalities:  
	In claim 18, line 5, the second period (“.”) should be deleted for grammatical reasons.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claim 1 recites the limitation “one or more heating portions” in line 7, thereby indicating that only one heating portion may be utilized, but then recites “wherein the one or more heating portions together as a group” in line 8 (emphasis added), thereby indicating that more than heating portion is required.  As such, it is not clear how many heating portions are required by the claim.  For this reason, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  
8.	Claims 2-7 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
9.	Claim 5 recites the limitation “wherein the one or more heating portions are T-shaped, C-shaped, disc-shaped, hemisphere-shaped, cup-shaped, or a combination thereof” in lines 1-3.  This recitation renders the claim indefinite because independent claim 1 (from which claim 5 depends) recites that “the one or more heating portions together as a group have a heating portion shape.”  As such, it is not clear whether the various shapes recited in dependent claim 5 are refering to shapes of individual heating portions (i.e., shapes of each of the one or more heating portions), or whether the various shapes recited in claim 5 are meant to limit the overall “heating portion shape” of claim 1.  Clarification is required.   
10.	Claim 8 recites the limitation “one or more heating portions” in line 8, thereby indicating that only one heating portion may be utilized, but then recites “the heating portions” in line 14, thereby indicating that more than heating portion is required.  As such, it is not clear how many heating portions are required by the claim.  For this reason, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  
11.	Claims 9-19 are rejected as ultimately depending from a claim (claim 8) rejected under 35 U.S.C. 112(b).
12.	Claim 9 recites the limitation “maintain the temperature for up to about 15 minutes” in lines 4-5.  The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required. 
13.	Claims 13-16 are rejected as ultimately depending from a claim (claim 9) rejected under 35 U.S.C. 112(b).
14.	Claim 15 recites the limitation “the predetermined temperature is between about 40º C. and about 85º C. or between about 100º C. and about 160º C” in lines 1-3.  The recitations of the term “about” render the claim indefinite as “about” is a relative term.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required.
15.	Regarding claim 16, recites the limitation “a period of time between about 30 seconds and about 15 minutes” in lines 2-3.  The recitations of the term “about” render the claim indefinite as “about” is a relative term.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required.



Claim Rejections - 35 USC § 102
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.	Claims 1, 2, 4-9, 11-18, & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2022/0047733 to Nelissen et al. (“Nelissen”) [having an earliest effective filing date of Sep. 26, 2018].   
18.	Regarding claim 1, and as best understood [see rejection under § 112(b) above] Nelissen discloses a surgical device for heating an implant located in a patient's knee, hip, shoulder, or elbow via induction heating, wherein the device comprises 
one or more coils [coil (12) - ¶[0074]; FIG. 1], 
wherein each of the one or more coils [coil (12)] comprises one or more electrically conductive materials [coil (12) inductively heats the implant - e.g., ¶[0074]; see also ¶’s [0076], [0100], [0102]], 
wherein the one or more coils [coil (12)] comprise one or more connecting portions [e.g., the portion of coil (12) that interfaces with housing (18) - labelled in annotated FIG. 1 of Nelissen (provided below); see also ¶[0035] (“the external coil may be detachable, and optionally re-attachable”)] and one or more heating portions [e.g., the portion of coil (12) that contacts the implant - also labelled in annotated FIG. 1 of Nelissen (below); see also ¶[0044] (“The method may comprise directly applying the coil to the portion of the prosthetic or implant. The method may comprise directly contacting the prosthetic or implant with the coil”)], and 

    PNG
    media_image1.png
    279
    494
    media_image1.png
    Greyscale

Annotated FIG. 1 of Nelissen
wherein the one or more heating portions together as a group have a heating portion shape that conforms to one or more surfaces of the implant [e.g., ¶[0063] (“The method may comprise deforming the coil to adapt to the prosthetic or implant. The method may comprise deforming the coil by the prosthetic or implant, such as by forcing the coil or prosthetic or implant against the other of the coil or prosthetic/implant. The method may comprise deforming the coil by manipulation by the user. For example, the method may comprise the user plastically and/or elastically deforming the coil to adapt to a shape of a particular prosthetic or implant); see also, e.g., ¶’s [0036], [0092], [0120]].  19.	Regarding claim 2, Nelissen discloses all of the limitations of claim 1 for the reasons set
forth in detail (above) in the Office Action.  
Nelissen further discloses wherein the heating portion shape conforms to one or more surfaces of a knee femoral implant component, a tibial implant component, a hip femoral stem implant component [e.g., ¶’s [0083]-[0089]; FIGS. 4-7, 9-11], or an acetabular implant component.20.	Regarding claim 4, Nelissen discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Nelissen further discloses wherein a first section of the heating portion shape conforms to one or more surfaces of a hip femoral stem implant component, and a second section of the heating portion shape conforms to one or more surfaces of an acetabular implant component [FIG. 5 clearly shows a portion of the coil contacting a surface of the hip femoral stem implant component and a portion contacting the surface of the acetabular implant component - see also ¶’s [0016], [0036], [0044], [0061], [0063], [0084], [0092], [0120]].  21.	Regarding claim 5, Nelissen discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
As best understood [see rejection under § 112(b) above], Nelissen further discloses wherein the one or more heating portions are T-shaped, C-shaped, disc-shaped [FIG. 8 shows the coil generally in the shape of a disc], hemisphere-shaped, cup-shaped, or a combination thereof.22.	Regarding claim 6, Nelissen discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Nelissen further discloses one or more temperature sensors incorporated in or attached to at least one of the one or more coils [see ¶’s [0028], and [0038] (“temperature control mechanism may be part of or incorporated into or linked to the heating apparatus” and “The temperature control mechanism may comprise a temperature sensor or measurement device”); as broadly as claimed, the coil is “attached” to the temperature sensor at least via the body of the apparatus (10); see also ¶’s [0056], [0095]].  23.	Regarding claim 7, Nelissen discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Nelissen further discloses a hand unit [housing (18) with handle (15) - see ¶’s [0074] and [0075] (“The apparatus 10 here comprises a portable handheld pistol apparatus, for single-handed use by a user. The apparatus 10 comprises pistol grip handle 15 for control by a gripping hand, with an actuator 16 for operation by the gripping hand, in the form of a trigger”); FIG. 1], and wherein the one or more coils [coil (12)] are attachable to and removable from the hand unit [see ¶[0035] (“the external coil may be detachable, and optionally re-attachable”)].
24.	Regarding claim 8, and as best understood [see rejection under § 112(b) above] Nelissen discloses a method of treating an electrically conductive implant [e.g., ¶[0011] (“The prosthetic or implant may comprise a conductive material. The portion of the prosthetic or implant may comprise the conductive material. The prosthetic or implant may comprise a metal. The prosthetic or implant may comprise one or more of: steel; titanium; an alloy/s; cobalt-chromium. The conductive material may be inductively heatable”); see also ¶’s [0090], [0091]] in a patient's body [¶[0053] (“The method may comprise heating the portion of the prosthetic or implant whilst the portion of the prosthetic or implant is located in and/or attached to a body”)], using a device [apparatus (10) - ¶[0073] (“there is shown an apparatus 10 for heating at least a portion of a prosthetic or implant, according to a first example of the present disclosure. Here, the apparatus 10 comprises an induction heating apparatus for the inductive heating of the portion of the prosthetic or implant (not shown in FIG. 1)”)], 
wherein the device [(10)] comprises 
one or more coils [coil (12) - ¶[0074]; FIG. 1], 
wherein each of the one or more coils comprises an electrically conductive material [coil (12) inductively heats the implant - e.g., ¶[0074]; see also ¶’s [0076], [0100], [0102]], 
wherein the one or more coils [coil (12)] comprise one or more connecting portions [e.g., the portion of coil (12) that interfaces with housing (18) - labelled in annotated FIG. 1 of Nelissen (provided above in the rejection of claim 1); see also ¶[0035] (“the external coil may be detachable, and optionally re-attachable”)] and one or more heating portions [e.g., the portion of coil (12) that contacts the implant - also labelled in annotated FIG. 1 of Nelissen (above); see also ¶[0044] (“The method may comprise directly applying the coil to the portion of the prosthetic or implant. The method may comprise directly contacting the prosthetic or implant with the coil”)],
wherein the one or more coils [coil (12)] are in electrical communication with a power supply [¶’s [0076]-[0077]; FIGS. 1-2], 
the method comprising 
(i) surgically providing access to one or more exposed surfaces of the implant [e.g., ¶[0010] (“The coil may be configured for insertion into or through a surgical incision”); see also, e.g., ¶’s [0044], [0074], [0100]], 
(ii) placing the heating portions of the one or more coils [coil (12)] in a position, wherein the position is in close proximity to or in contact with the one or more exposed surfaces of the implant [e.g., ¶[0044] (“The method may comprise directly applying the coil to the portion of the prosthetic or implant. The method may comprise directly contacting the prosthetic or implant with the coil”); see also, e.g., ¶[0100]], and 
(iii) activating the power supply to provide an alternating magnetic field to heat the implant [¶’s [0046], [0076], [0077], [0102]]. 
25.	Regarding claim 9, Nelissen discloses all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Nelissen further discloses: (iv) maintaining the heating portions in the position for a sufficient period of time to achieve a predetermined temperature of the one or more exposed surfaces of the implant [e.g., ¶’s [0025]-[0028], & [0111]-[0114]] and maintain the temperature for up to about 15 minutes [see, e.g., ¶’s [0072] & [0105] which recite “3.5 minutes,” which falls within Applicant’s claimed range]. 26.	Regarding claim 11, Nelissen discloses all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Nelissen further discloses wherein the implant is located in the knee, the hip [e.g., ¶’s [0083]-[0089]; FIGS. 4-7, 9-11], the shoulder, or the elbow of the patient's body.27.	Regarding claim 12, Nelissen discloses all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Nelissen further discloses wherein the one or more heating portions cover at least 75% of the surface area of the one or more exposed surfaces of the implant [“wrapped coil” around exposed surface as shown in FIG. 11 - see also ¶[0080]].28.	Regarding claim 13, Nelissen discloses all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Nelissen further discloses wherein during step (iv), the predetermined temperature is sufficiently high to remove biofilm from the implant [e.g., ¶’s [0047], [0072], [0094], [0105]] and/or reduce bacterial burden on the implant [e.g., ¶’s [0014], [0047], [0103]].29.	Regarding claim 14, Nelissen discloses all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Nelissen further discloses wherein during step (iv), the predetermined temperature is sufficiently high to disrupt the implant-bone [e.g., ¶[0050] (“method may comprise weakening an interface between the prosthetic or implant and the bone”), & ¶[0107]], bone-cement, and/or implant-cement interface.30.	Regarding claim 15, Nelissen discloses all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Nelissen further discloses wherein during step (iv), the predetermined temperature is between about 40º C. and about 85º C. [¶’s [0027], [0094]] or between about 100º C. and about 160º C. [¶’s [0027], [0094]].31.	Regarding claim 16, Nelissen discloses all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Nelissen further discloses wherein during step (iv), the heating portions are maintained in the position for a period of time between about 30 seconds and about 15 minutes [see, e.g., ¶’s [0072] & [0105]].32.	Regarding claim 17, Nelissen discloses all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Nelissen further discloses wherein the implant is a knee femoral implant component, a tibial implant component, a hip femoral stem implant component [e.g., ¶’s [0083]-[0089]; FIGS. 4-7, 9-11], and/or an acetabular implant component.33.	Regarding claim 18, Nelissen discloses all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
Nelissen further discloses wherein the implant contains more than one component, wherein the first component is an acetabular implant component, and wherein the second component is a hip femoral stem implant component [FIG. 5 clearly shows a portion of the coil contacting a surface of the hip femoral stem implant component and a portion contacting the surface of the acetabular implant component - see also ¶’s [0016], [0036], [0044], [0061], [0063], [0084], [0092], [0120]].  34.	Regarding claim 20, Nelissen discloses a system comprising 
an electrically conductive implant [e.g., ¶[0011] (“The prosthetic or implant may comprise a conductive material. The portion of the prosthetic or implant may comprise the conductive material. The prosthetic or implant may comprise a metal. The prosthetic or implant may comprise one or more of: steel; titanium; an alloy/s; cobalt-chromium. The conductive material may be inductively heatable”); see also ¶’s [0090], [0091]], and 
a device for treating the implant via induction heating [apparatus (10) - ¶[0073] (“there is shown an apparatus 10 for heating at least a portion of a prosthetic or implant, according to a first example of the present disclosure. Here, the apparatus 10 comprises an induction heating apparatus for the inductive heating of the portion of the prosthetic or implant (not shown in FIG. 1)”)], 
wherein the device [(10)] comprises 
one or more coils [coil (12) - ¶[0074]; FIG. 1], 
wherein each of the one or more coils [coil (12)] comprises one or more electrically conductive materials [coil (12) inductively heats the implant - e.g., ¶[0074]; see also ¶’s [0076], [0100], [0102]].

Claim Rejections - 35 USC § 103
35.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

36.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
37.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nelissen.
38.	Regarding claim 10, Nelissen discloses all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
	While Nelissen teaches that the one or more coils may be detachable/re-attachable [e.g., ¶[0035] to a hand unit [housing (18) with handle (15) - see ¶’s [0074] and [0075]], Nelissen does not explicitly teach:
attaching the one or more coils to [the] hand unit prior to step (i) [i.e., prior to surgically providing access to one or more exposed surfaces of the implant].
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Nelissen such that the one or more coils be attached to the hand unit prior to surgically providing access to one or more exposed surfaces of the implant, so as to ensure that device is fully operational (i.e., the coil is operatively attached the hand unit and functioning properly) before commencing a procedure, so as to avoid an otherwise preventable scenario wherein surgical access is provided to one or more exposed surfaces of the implant only to then assemble the device and discover that it was non-functional, thereby potentially delaying and/or cancelling the procedure.  Such a pre-operative step would have been entirely routine for the skilled artisan before the effective filing date of the claimed invention.  

39.	Claims 3 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelissen in view of U.S. Patent Application Publication No. 2010/0174346 to Boyden et al. (“Boyden”) [made of record in Applicant’s 02/17/20 IDS].
40.	Regarding claims 3 & 19, Nelissen discloses all of the limitations of claims 1 & 8, respectively, for the reasons set forth in detail (above) in the Office Action.  
	Nelissen provides a broad definition of the term implant [see ¶[0016] (“The term "prosthetic or implant" herein may relate to orthopaedic implants such as for instance a total joint replacement, a total or hemi-joint arthroplasty; a total joint prosthesis; a joint replacement; e.g. a hip prosthetic; a joint replacement implant; joint prosthesis; joint reconstruction prosthesis; a joint reconstruction implant; a fracture fixation device, including but not limited to plate, screws, nails, staple, rods, wire, pins, external fixators; a joint distraction device, i.e. an external fixator. Preferably, the term "prosthetic or implant" refers to a loaded or loadable implant. As an example, during joint replacement surgery, also referred to as replacement arthroplasty, a joint implant is inserted into or otherwise attached to a bone that has been prepared to receive the implant, and the implant is secured to achieve a reliable stabilization, or fixation, for bearing loads. Accordingly, the term "prosthetic implant" herein preferably refers to a (partial) metal device with biomechanical function(s) implanted near, to or in a bone”)].
	Nelissen also discloses that the coil can be plastically and/or elastically deformed to adapt to a shape of a particular prosthetic or implant, and can heat different portions of an implant [e.g., ¶’s [0036], [0044], [0061], [0063], [0084], [0092], [0120]].  
	Nelissen does not, however, explicitly disclose a knee implant, and therefore fails to disclose:
wherein a first section of the heating portion shape conforms to one or more surfaces of a knee femoral implant component, and a second section of the heating portion shape conforms to one or more surfaces of a tibial implant component [claim 3]; and 
wherein the implant contains more than one component, wherein the first component is a knee femoral implant component, and wherein the second component is a tibial implant component [claim 19].
	Boyden, in a similar field of endeavor, teaches that knee implants were well known in the art before the effective filing date of the claimed invention [Boyden, ¶[0085]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nelissen such that the apparatus and methods disclosed therein be applicable to known implants, including, e.g., application to one more surfaces of a knee implant, such that a first section of the heating portion shape conforms to one or more surfaces of a knee femoral implant component, and a second section of the heating portion shape conforms to one or more surfaces of a tibial implant component, and wherein the implant contains more than one component, wherein the first component is a knee femoral implant component, and wherein the second component is a tibial implant component, since such a modification would allow the benefits of Nelissen [e.g., treating biofilm infections of implants] to be extended to other implants in the body, including knee implants, thereby extending the usefulness of the apparatus and methods of Nelissen.

Conclusion
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794